IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 308 MAL 2019
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Unpublished Order of the
              v.                               :   Superior Court at No. 466 MDA
                                               :   2019 entered on April 29, 2019,
                                               :   quashing the Order of the Luzerne
 DANA HENNINGER,                               :   County Court of Common Pleas at
                                               :   Nos. CP-40-CR-0000927-2018 and
                     Petitioner                :   CP-40-CR-0000928-2018 entered
                                               :   on February 25, 2019


                                       ORDER



PER CURIAM                                             DECIDED: September 9, 2020

      AND NOW, this 9th day of September, 2020, the Petition for Allowance of Appeal

is GRANTED. The Superior Court’s order is VACATED, and the matter is REMANDED

to the Superior Court for consideration in light of Commonwealth v. McClelland, ___ A.3d

___, 2020 WL 4092109 (Pa. July 21, 2020).